PER CURIAM:
Christopher Q. Reid appeals the magistrate judge’s final order granting EG&G Technical Services Inc.’s motion for summary judgment.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reid v. EG&G Technical Sens., Inc., No. 2:10-cv-00448-TEM, 2011 WL 3440029 (EJD.Va. Aug. 8, 2011). We deny Reid’s pending motions to seal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the exercise of jurisdiction by the magistrate judge, as permitted by 28 U.S.C. § 636(c) (2006).